 CONTINENTAL SOUTHERN LINES, INC..247for expansion.Employees were placed on the payroll at this plantin October 1951, but production did not begin until about February1, 1952.At the time of the hearing, the Employer had 62 productionemployees, and contemplated an increase by the end of June 1952 to102 production employees.The Employer's proposed increases there-after were not specified on the record.The extent and timing of theplanned increases were dependent upon the receipt of special ma-chinery which the Employer had ordered.The Employer did notplan to hire any additional employees as electricians or in various otherclassifications by June, and was operating with employees in practical-ly all the categories it would maintain when its contemplated expan-sion was completed.Under these circumstances and upon the basisof the entire record, we find that the working force which will be em-ployed when the elections directed herein are held will be a substantialand representative segment of the employees to be employed in the vot-ing groups for a reasonable time in the future.2We therefore seeno reason for departing from the Board's usual policy of directing animmediate election.[Text of Direction of Elections omitted from publication in thisvolume.]'Rockwell Register Corporation,98 NLRB No. 183.CONTINENTAL SOUTHERN LINES, INC.andTRANSPORT WORKERS UNIONOF AMERICA, CIO, PETITIONER.Case No. 15-RC-615.May 02i, 195,0Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Kyle,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.IThe hearing officer referred to the Board motions to dismiss, on various grounds, madeby the Employer and the Intervenor, Southern Association For Transportation Employees.For the reasons stated in section 3,infra,,the motions are granted.Also referred to the Board was a motion by the Petitioner to open and inspect certainballotswhich did not reach their intended destination.As inspection of those ballotswould not affect our determination herein, we do not find it necessary to pass upon themotion.99 NLRB No. 42. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioner and the Intervenor are labor organizations claim-ing to represent certain employees of the Employer.3.No question affecting commerce exists concerningthe representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and the Intervenor contend,inter alia,that theirexistingcontracts, which cover the employees sought by the Petitionerand which will expire October 1, 1952, constitute a bar to this pro-ceeding.The Petitioner argues, principally, that the contracts arenot a bar because a schism occurred within the Intervenor and thePetitioner is the rightful successor of that union.2The Intervenor, an unaffiliated labor organization, was certified bythe Board on December 19, 1949, as collective bargaining representa-tive of certain of the Employer's employees, in two units, one of busoperators and trainees, and the other of terminal employees,in CasesNos. 15-RC-262 and 15-RC-311, respectively.Thereafter, on March7, 1950, separate contracts for these two units, comprising about 450employees, were executed by the Employer and the Intervenor to ex-tend to March 1, 1951.These contracts, which were modified onvarious dates thereafter, were reopened on about December 29, 1950,and extended to October 1, 1952.The Intervenor is governed, under its constitution, by a board ofcontrol,made up of representatives chosen by its various chaptersamong the Employer's employees,3 and by general officers elected bythe entire membership.During August and September 1951 therewas, apparently, considerable discussion among the membership aboutthe possibility or desirability of affiliating with a national labor or-ganization.Meetings of the individual chapters were held, at someof which representatives of the Petitioner were present to explainthe advantages of affiliation with it, and one of which was held in aPetitioner representative's hotel room.At all these meetings the ques-tion of affiliation was discussed and at a number of chapters, namelythose at Jackson and Columbus, Mississippi, Alexandria, Louisiana,and Jackson, Tennessee, motions to affiliate were made and carried.'The Petitioner also urgesthat the contracts are not valid because they were notapproved or ratified by the contracting union'smembership.However,nothing in thatunion's constitution or the contracts requiressuch ratification or approvalNor (lops therecord contain evidence of any requirement of ratificationor approval by the union's mem-bership.In these circumstances,we assume thatall requirementsto render the contractsbinding uponthe partieswere met.Avoo ManufacturingCorporation, NewIdea Division,87,,..,,B 645.There are chapters of the Intervenor at Alexandria and Shreveport. Louisiana, Jack-son and Columbus,Mississippi,and Jacksonand Memphis, Tennessee which, before theaffiliationaction describedherein, had a combinedmembership of about 250. CONTINENTAL SOUTHERN. LINES, INC.'249Thereafter, a meeting of the board of control was held on Septem-ber 25, 1951.At this meeting, a motion to amend the Intervenor'sconstitution to affiliate with the Petitioner, and to authorize the In-tervenor's secretary-treasurer (Irby) to act as trustee and to takethe necessary steps to achieve this, was made and carried.The Boardalso voted to terminate the services of Williams, the Intervenor'sattorney, as of September 30.As the amendment to the constitutionwould be effective only upon ratification by the Intervenor's member-ship, a procedure for the voting was decided upon, including theselection of tellers, and a ballot form prepared, which, together witha covering letter from Irby, was mailed to the membership.Theletter stated, in part, that :,This ballot must be returned to my office by 8: 00 A. M., October3, 1951.The ballots will be counted by a Special Committeeappointed at the Board of Controls Meeting.However, on or about September 26, Golden, the president of theIntervenor, met with Williams, and it was decided to draw up newapplication cards for membership in the Intervenor and new checkoffauthorizations 4Golden then proceeded to have the new applicationand checkoff cards drawn up and ballots printed which were to dupli,cate those previously ordered and distributed by Irby.Golden dis-tributed these new ballots by handing them out to individuals as theysigned the new application and checkoff cards.On October 3 another board of control meeting was held. Of the9 board members then present, 2 had been at the September 25 meet-ing, and 5 were new members elected by the chapters after the Septem-ber 25 meeting.-'At the October 3 meeting, the board of control votedto remove Irby ; thereupon he left the meeting. Later Irby, togetherwith 3 members of the board of control whom he considered to be theonly properly designated members, proceeded to count the ballotswhich he had distributed, disregarding the method previously adoptedby the board of control for such counting .6The vote was 106 to 30in favor of affiliation with the Petitioner.The 3 board of controlmembers then went back to the meeting, and, at the first opportunity,announced the result, stated that in view thereof the meeting wasillegal, and left.The board which remained voted to disregard theresults of the election on the ground that the ballots had been illegallyseized and counted, and to remain unaffiliated.7'This action was not approved at any board of control meeting,but Golden stated thathe telephoned a majority of the board members and obtained their approval.6 The remaining two were alternates"Representatives of the Petitioner were with Irby at various stages of this activity.Other action taken at this meeting included the reemployment of Attorney Williams,who had been discharged at the prior meeting of the board of control. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring that same evening, Local 279 of the Petitioner was charteredin a meeting at employee Peck's house.This Local has since madesome efforts to deal with the Employer which has, however, continuallyrefused to recognize it.The record does not indicate the extent of thePetitioner's membership at the present time, or whether it has heldany meetings since its charter.The Intervenor has continued to function as the recognized bar-gaining representative with a membership of about 200 employees.The same board of control that met on October 3 is in office, as is thesame president.The Intervenor has processed grievances, dues arebeing checked off by the Employer on the Intervenor's behalf," andthe Intervenor is negotiating with the Employer about changes inworking conditions.The Board has recently indicated that the schism doctrine is notto become an unqualified exception to the contract bar rule .9Withoutattempting to pass upon the validity of the various actions relatingto the alleged affiliation with the Petitioner, we note that the Inter-venor has uninterruptedly continued to act as the representative ofthe employees, and has maintained its status as the effective and identi-fiable contractual representative of these employees.We find, underall the circumstances, that the schism doctrine enunciated in theBos-tonMachinecase 10 is inapplicable here, and that the Intervenor'scontracts are a bar to this petition.h1We shall therefore dismiss thepetition,without prejudice, however, to the timely filing of a newpetition.OrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed herein be, andit hereby is, dismissed.In view of our conclusion herein, we find it unnecessary to passupon the other contentions of the parties.BThe record indicates that litigation is pending involving the proper disposition of thesefunds.° SeeHardy Manufacturing Company,98 NLRB 811, and cases cited therein.10Boston Machine Works Company,89 NLRB 5911Hardy Manufacturing Company, supra.